         Case 1:17-cr-00123-LAP Document 826 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                  17 Cr. 123 (LAP)
    -versus-
                                                        ORDER
ANTHONY CLASE,

                   Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court has received Defendant Clase’s motion for

compassionate release (dkt. no. 825).          The Government shall

respond to Mr. Clase’s motion by letter no later than July 7,

and Mr. Clase may submit a reply no later than July 16.


SO ORDERED.

Dated:     June 23, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA, U.S.D.J.
